                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


JOHN WILLIE WILLIAMS,

              Plaintiff.


       V.                                               CV 120-077


ANDREW SAUL,Commissioner of Social
Security Administration,

              Defendant.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

AFFIRMS the Commissioner's final decision, CLOSES this civil action, and DIRECTS

the Clerk to enter final judgment in favor of the Commissioner.

       SO ORDERED this              day of July, 2021, at Augusta, Georgia.




                                                                   EF JUDGE
                                          UNITE        ATES DISTRICT COURT
                                                        DISTRICT OF GEORGIA
